ALMON, Judge.
This is an appeal from a denial of appellant’s petition for writ of error coram nobis.
He contends that he should have received credit against his present sentence for time served on a prior conviction which was reversed on appeal. This raises questions under Simpson v. Rice, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656.
This question is not reviewable by writ of error coram nobis. It is reviewable by appeal. Goolsby v. State, 283 Ala. 269, 215 So.2d 602.
The judgment appealed from is therefore
Affirmed.